Citation Nr: 0627571	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.

2.  Entitlement to service connection for a ruptured disc of 
the back.

3.  Entitlement to service connection for Reiter's syndrome.

4.  Entitlement to an initial compensable disability rating 
for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1983 to November 
1988 and from November 1988 to August 2001.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claims.

The issue of entitlement to service connection for Reiter's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's Peyronie's disease was manifested as a result of 
service.

2.  The medical evidence of record does not show that the 
veteran currently has a ruptured disc of the back that was 
manifested as a result of service.

3.  The medical evidence of record does not show that the 
veteran's sinusitis is productive of at least one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent  discharge or 
crusting.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Peyronie's disease have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for entitlement to service connection for a 
ruptured disc have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The schedular criteria for an initial compensable 
disability rating for sinusitis have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letters to the 
veteran from VA dated in March 2001, February 2003, and 
November 2003.  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The RO 
stated that it was giving him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

Since the veteran's claims for service connection and for an 
increased initial disability rating were denied by the RO and 
are also being denied by the Board, as discussed herein, 
there is no potential effective date or disability rating 
issue that would warrant additional notice as to that service 
connection issue.  See the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. at 473.  As to any perceived 
inadequacies of the foregoing notices, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final disposition in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  There is no indication that the outcome of the 
case has been affected, and the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The content of the subsequent 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  The Board notes that the RO 
contacted three private medical care providers identified by 
the veteran in an effort to obtain potentially relevant 
medical evidence.  Specifically, the Orthopedic Specialists 
of Texarkana, P.L.L.C.; J. R. Gregory, M.D., of Texarkana, 
Texas; and the Orthopedic Specialists of Louisiana, each of 
which responded in May 2004 that they had no available 
treatment records of the veteran.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in October 2001 and May 2003.  The 
examinations were thorough in nature, based upon a review of 
the veteran's entire claims folder, and provided findings 
that are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Peyronie's disease

Review of the veteran's service medical records reveals that 
there is no report of or treatment for symptoms associated 
with Peyronie's disease during his periods of active service.

A VA examination report dated in October 2001 shows that the 
veteran was diagnosed, in pertinent part, with small Peyronie 
plaque on the dorsum of the penis, which occurred two to 
three weeks earlier.

VA outpatient treatment records dated from February 2003 to 
March 2003 show that the veteran was treated for symptoms 
associated with Peyronie's disease.  He reported that he had 
a penile injury during intercourse in March 2000.  He 
underwent surgical intervention to help with the symptoms of 
this condition.  The associated hospital discharge summary 
dated in March 2003, shows that he underwent penile plaque 
excision with vein grafting and was released post-operatively 
without complaints.

A VA examination report dated in May 2003 shows that the 
veteran reported a history of surgery for removal of 
Peyronie's plaque from the penis with the placement of a vein 
graft.  The incision appeared to be well-healed.  He reported 
continued pain with an erection and a slight deviation, so 
that the problem had not been totally corrected.  The 
diagnosis was status post removal of Peyronie's plaque from 
the dorsum of the penis in March 2003. 

VA outpatient treatment records dated from August 2003 
through July 2004 show follow-up care for his Peyronie's 
disease, as well as efforts to treat ongoing symptoms 
associated with the disorder. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Peyronie's disease.  Initially, the Board notes that there 
was no evidence in service of symptoms associated with 
Peyronie's disease, to include a reported injury to his penis 
as a result of intercourse, and there is no evidence of 
record to suggest that the current disability is related to 
any in-service disease or injury.  On the contrary, the 
October 2001 VA examination report suggests that the 
veteran's symptoms began two to three weeks earlier, which 
would have been subsequent to his separation from service.

The Board has considered the veteran's assertions that he 
currently has symptoms associated with Peyronie's disease 
that are etiologically related to his period of active 
service.  Unfortunately, his lay opinion is not considered to 
be competent evidence.  As a lay witness, he can opine as to 
what he actually experienced; however, he lacks the medical 
training, experience, and expertise to make a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, there is only the veteran's claim that he has 
Peyronie's disease as a result of his period of active 
service.  There is no competent medical evidence of record 
that he had Peyronie's disease during he period of active 
service, nor that his current disability is etiologically 
related to service.  Clearly, the preponderance of evidence 
here is against the claim.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for Peyronie's disease, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Ruptured disc

Initially, the Board notes that entitlement to service 
connection has previously been established for a cervical 
spine disorder and for a lumbar spine disorder.

A review of the veteran's service medical records reveals 
that there is no evidence of a report of or treatment for a 
ruptured disc of the back during his period of active 
service.

Subsequent to service, the October 2001 VA examination report 
shows a diagnosis which includes lumbar and cervical 
spondylosis.  The associated X-ray reports revealed minor 
spondylosis of the cervical spine and a slight narrowing of 
the disc space with minor spondylosis of the lumbar spine.

VA outpatient treatment records dated from December 2001 to 
June 2002 show reported pain in the back, which would radiate 
to the veteran's lower extremities.

VA outpatient treatment records dated from June 2002 to June 
2003 included a magnetic resonance imaging (MRI) study of the 
lumbar spine which revealed findings for minimal disc bulging 
and moderate degenerative spondylosis, and an MRI study of 
the cervical spine with findings characterized by the 
examiner as normal.

The May 2003 VA examination report shows that the veteran 
reported that he jumped off of a truck in 1985 during his 
period of active service and ruptured a disc.  The examiner 
indicated that he reviewed the veteran's entire claims file 
and subsequent radiology reports.  The diagnosis was cervical 
spondylosis noted on X-rays in the past with minor 
degenerative changes at C5-C6, anteriorly.  MRI of the 
cervical spine was said to be normal.  The diagnosis also 
included local moderate spondylosis at L4-L5 on MRI of the 
lumbar spine.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
ruptured disc.  The Board notes that there was no evidence of 
a ruptured disc in service, and there is no evidence of 
record to suggest that the veteran currently has symptoms 
associated with a ruptured disc.

There is only the veteran's claim that he has a ruptured disc 
as a result of his period of active service.  There is no 
competent evidence that the veteran has a current diagnosis 
of a ruptured disc.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  As indicated above, as a lay person, the 
veteran has not been shown to possess the requisite medical 
training, experience, and expertise to make a medical 
diagnosis.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Clearly, the preponderance of evidence 
here is against the claim.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a ruptured disc, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Higher disability rating for sinusitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected sinusitis is currently rated 
as noncompensable pursuant to Diagnostic Code 6513 in the VA 
Schedule for Rating Disabilities.  Diagnostic Code 6513 
provides for the evaluation of chronic maxillary sinusitis, 
wherein a 10 percent disability rating is warranted when 
there are one or two incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent disability rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 50 percent disability rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).

A private medical treatment record from D. R. Flores, M.D., 
dated in December 1999 shows that the veteran reported a two 
day history of coughing up brownish green mucus, running a 
fever, and having a headache, sore throat, nausea, and 
diarrhea.  He denied any rashes, earaches, or vomiting.  The 
assessment was acute sinusitis, possibly viral.

The October 2001 VA examination report shows that the veteran 
reported a history of sinusitis which generally occurred once 
or twice a year, for which he was generally treated with 
antibiotics.  He had no injury to the nose or sinuses, no 
interference with breathing, and no dyspnea at rest or 
exertion other than "being out of shape."  He had no 
surgery on his nose or sinuses.  He had no chronic use of 
medication or oxygen; no speech impairment; no chronic 
allergy attacks; and no periods of incapacitation secondary 
to his sinuses.  The diagnosis was history of sinusitis in 
the past, now resolved.

The May 2003 VA examination report shows that the veteran 
reported sinus congestion with weather changes, to include a 
serous type fluid in his ears, causing congestion in his 
ears.  Physical examination revealed that the nose was clear 
and the external canals and tympanic membranes of the ears 
were normal, bilaterally.  There were no perforations, 
drainage, or discharge.

In this case, the objective medical evidence, including the 
October 2001 and May 2003 VA examination reports, failed to 
show any evidence of sinusitis.  The Board recognizes the 
December 1999 record from Dr. Flores demonstrating acute 
sinusitis, however, this was prior to the veteran's 
separation from service.  Since his separation from service, 
there has been no evidence of incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, or any problems associated  with Eustachian tube 
dysfunction.  Thus, a compensable disability rating for 
sinusitis is not warranted.  

Based on the evidence of record, the Board finds that the 
noncompensable disability rating currently assigned is 
appropriate.  Since the objective medical evidence does not 
show that the veteran exhibits any symptoms of sinusitis to 
the extent required for a compensable disability rating, an 
increase is not warranted.  Accordingly, the appeal must be 
denied.  

As noted above, as this issue deals with the disability 
rating assigned following an original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, the assigned 
noncompensable disability rating reflects the degree of 
impairment shown since the date of the grant of service 
connection for sinusitis; and, as this evaluation has been 
effective since that time, there is no basis for staged 
ratings with respect to the claim.

The Court has also held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown,  9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Under Secretary or Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds there is no evidence that the veteran's sinusitis alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular  schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9  (1996); Shipwash, 8 Vet. App. 
at 227. 


ORDER

Entitlement to service connection for Peyronie's disease is 
denied.

Entitlement to service connection for a ruptured disc of the 
back is denied.

Entitlement to an initial compensable disability rating for 
service-connected sinusitis is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to service connection for Reiter's 
syndrome.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran asserts that he currently has Reiter's syndrome 
that was first manifested as a result of his period of active 
service.  Service medical records reflect that in an undated 
Summary of Care note, an entry is made some time following 
August 1993, that the veteran has a significant health 
problem known as Reiter's syndrome.  A report of medical 
history completed by the veteran in May 1994 shows that the 
veteran reported having had Reiter's syndrome.  A report of 
medical history completed by the veteran in October 2000 
shows that the veteran indicated that he had been told he had 
Reiter's syndrome in 1990.

Subsequent to service, the October 2001 and May 2003 VA 
examination reports do not appear to address the issue of 
Reiter's syndrome.  As such, on remand, the veteran should be 
scheduled for a VA examination so that it may be determined 
whether the veteran is currently diagnosed with Reiter's 
syndrome, and if so, an opinion can be provided as to the 
date of onset or etiology of any such condition.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2005).  

Additionally, in a letter to VA received in September 2005, 
the veteran reported that Reiter's syndrome was first noted 
in an October 1990 treatment record from the Robert L. 
Thompson Hospital Orthopedic and Podiatry Clinic at the 
Carswell Air Force Base, in Fort Worth, Texas.  He also 
referred to treatment at a private physician in Shreveport, 
Louisiana, in 1989, who had indicated Reiter's syndrome.  It 
does not appear that these records have been associated with 
the veteran's claims file and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the veteran identify the 
specific medical care provider noted in 
his September 2005 letter to VA for 
treatment in Shreveport, Louisiana, in 
1989.  Following a response by the 
veteran, including obtaining any necessary 
releases, contact any identified medical 
care provider and obtain records of 
treatment for Reiter's syndrome that have 
not already been associated with his 
claims file.  

2.  Obtain service medical treatment 
records of the veteran from the Robert L. 
Thompson Hospital Orthopedic and Podiatry 
Clinic at the Carswell Air Force Base, in 
Fort Worth, Texas, for treatment of 
Reiter's syndrome first noted in October 
1990.  If no such records can be found, 
obtain documentation sufficient to support 
a finding that it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The hospital identified 
by the veteran should be contacted 
directly to determine if there is any 
additional relevant medical evidence.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine 
whether he currently has Reiter's 
syndrome.  The claims folder must be sent 
to the examiner for review, and the 
examiner should indicate in the report if 
the claims folder was reviewed.  A 
complete history of the claimed disorder 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

If the veteran is currently found to have 
Reiter's syndrome, the examiner is 
requested to provide an opinion as to the 
date of onset and etiology of the 
disorder.  The examiner should state 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current Reiter's syndrome had its onset 
during active service or is related to any 
in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the service 
medical records, including the various 
reports by the veteran of Reiter's 
syndrome during service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Review the claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


